EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Delta Air Lines, Inc. 2007 Performance Compensation Plan of our reports dated February 13, 2008, with respect to the consolidated financial statements of Delta Air Lines, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2007 and the effectiveness of internal control over financial reporting of Delta Air Lines, Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Atlanta, Georgia October
